IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,134, AP-76,135, AP-76,136 & AP-76,137




EX PARTE CHIMINH EDWARD JOHNSON, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOs. 8502; 8503; 8504; 8505 
                                            IN THE 82ND DISTRICT COURT 
FROM FALLS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of four forgery
causes and sentenced to eight years’ imprisonment for each. 
            Applicant contends that he was denied an appeal because counsel did not file a timely notice
of appeal.  We remanded these applications to the trial court for supplemental findings of fact and
conclusions of law.
            The trial court has determined that notice of appeal was not timely filed.  We find, therefore,
that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgments of
conviction in Cause Nos. 8502; 8503; 8504; and 8505 from the 82nd Judicial District Court of Falls
County.  Applicant is ordered returned to that time at which he may give  written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: April 22, 2009
Do Not Publish